 

 

Exhibit 10.1

Execution Copy

 

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of December 10, 2014 (this
“Amendment”), by and among J. CREW GROUP, INC., a Delaware corporation (the
“Borrower”), BANK OF AMERICA, N.A., as administrative agent (in such capacity,
including any successor thereto, the “Administrative Agent”) and as collateral
agent (in such capacity, including any successor thereto, the “Collateral
Agent”) under the Loan Documents, and each lender party hereto (collectively,
the “Lenders” and individually, each a “Lender”).

WHEREAS:

A.The Borrower, Chinos Intermediate Holdings B, Inc., the Administrative Agent,
the Collateral Agent and the Lenders are parties to that certain Credit
Agreement, dated as of March 7, 2011 (as amended by that certain First Amendment
to Credit Agreement, dated as of October 11, 2012, that certain Second Amendment
to Credit Agreement, dated as of March 5, 2014, amended hereby, and as may be
further amended, restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Credit Agreement”), pursuant to which the
Lenders agreed, subject to the terms and conditions thereof, to extend credit
and make certain other financial accommodations available to the Borrower; and

B.The Borrower has requested that the Lenders agree to amend the Credit
Agreement as set forth herein, and the Lenders have agreed to such amendments,
subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
as follows:

1.Definitions.  Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given such terms in the Credit Agreement.

2.Amendments to Credit Agreement.  Subject to the satisfaction of the conditions
precedent specified in Section 4 below:

(a)Additional Definitions.  Section 1.1 of the Credit Agreement is hereby
amended to include, in addition and not in limitation, the following definitions
in proper alphabetical order:

(i) “Third Amendment” means the Third Amendment to Credit Agreement, dated and
effective as of the Third Amendment Effective Date, by and among the Borrower,
the Administrative Agent, the Collateral Agent and the Lenders party thereto.

(ii)“Third Amendment Effective Date” means December 10, 2014.

(b)Amended Definitions.  Section 1.1 of the Credit Agreement is hereby further
amended as follows:

 

 

--------------------------------------------------------------------------------

 

(i)The definition of “Applicable Margin” is hereby deleted in its entirety and
the following is substituted in its stead:

“Applicable Margin” means a percentage per annum equal to (a) from the Third
Amendment Effective Date through March 10, 2015, (i) for Eurocurrency Rate Loans
and BA Rate Loans, 1.50%, (ii) for Base Rate Loans or Canadian Prime Rate Loans,
0.50% and (iii) for Letter of Credit fees, (A) in the case of standby Letters of
Credit, 1.50% and (B) in the case of documentary Letters of Credit, 0.75%, and
(b) thereafter, the following percentages per annum, based upon Average
Historical Excess Availability as of the most recent Adjustment Date:


Average Historical
Excess Availability

Applicable Margin for

Eurocurrency Loans,

BA Rate Loans and

Letter of Credit Fees

(Standby Letters of Credit)

Applicable Margin

for Base Rate Loans and Canadian Prime Rate Loans

Letter of Credit Fees

(Documentary Letters of Credit)

> $175,000,000

1.25%

0.25%

0.625%

< $175,000,000 but > $75,000,000

1.50%

0.50%

0.75%

< $75,000,000

1.75%

0.75%

0.875%

The Applicable Margin shall be adjusted quarterly in accordance with the table
above on each Adjustment Date for the period beginning on such Adjustment Date
based upon the Average Historical Excess Availability as the Administrative
Agent shall determine in good faith within ten (10) Business Days after such
Adjustment Date.  Any increase or decrease in the Applicable Margin resulting
from a change in the Average Historical Excess Availability shall become
effective as of the first Business Day immediately following the Adjustment
Date.

(ii)The definition of “Loan Documents” is hereby deleted in its entirety and the
following is substituted in its stead:

“Loan Documents” means, collectively, (a) this Agreement, (b) the Revolving
Credit Notes, (c) any Incremental Amendment and any Extension Amendment, (d) the
Guaranty, (e) the Fee Letter and any other fee letter entered into between the
Borrower and the Administrative Agent in connection with this Agreement, (f)
each Letter of Credit Reimbursement Agreement, (g) the Collateral Documents, (h)
the Issuer Documents, (i) the First Amendment, (j) the Second Amendment and (k)
the Third Amendment.

 

(iii)The definition of “Revolving Credit Commitment” is hereby deleted in its
entirety and the following is substituted in its stead:

 

2

 

 

--------------------------------------------------------------------------------

 

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Loans and acquire interests in other Revolving Credit
Outstandings expressed as an amount representing the maximum principal amount of
the Loans to be made by such Lender under this Agreement, as such commitment may
be (a) reduced from time to time pursuant to this Agreement and (b) reduced or
increased from time to time pursuant to (i) assignments by or to such Lender
pursuant to an Assignment and Assumption, (ii) a Revolving Commitment Increase,
(iii) a New Revolving Credit Commitment or (iv) an Extension. The initial amount
of each Lender’s Revolving Credit Commitment is set forth on Schedule I under
the caption “Revolving Credit Commitment,” as amended to reflect each Assignment
and Assumption, Incremental Agreement or Extension Amendment, in each case
executed by such Lender.  As of the Third Amendment Effective Date, the
aggregate amount of the Revolving Credit Commitments is $300,000,000.

(iv)The definition of “Scheduled Termination Date” is hereby deleted in its
entirety and the following is substituted in its stead:

“Scheduled Termination Date” means the date that is five (5) years after the
Third Amendment Effective Date, as may be extended pursuant to Section 12.1(b)
or Section 2.17 hereof; provided that if such day is not a Business Day, the
Scheduled Termination Date shall be the Business Day immediately preceding such
day.

 

(c)Section 3.4(b) of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in its stead:

“Capital Requirements.  If any Lender or any Issuer reasonably determines that
any Change in Law affecting such Lender or such Issuer or any Lending Office of
such Lender or such Lender’s or such Issuer’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuer’s capital or on the capital of
such Lender’s or such Issuer’s holding company, if any, as a consequence of this
Agreement, the Revolving Credit Commitments of such Lender or the Loans made by,
or participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuer, to a level below that which such Lender or such
Issuer or such Lender’s or such Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such Issuer’s
policies and the policies of such Lender’s or such Issuer’s holding company with
respect to capital adequacy), then from time to time upon demand of such Lender
or such Issuer setting forth in reasonable detail the charge and the calculation
of such reduced rate of return (with a copy of such demand to the Administrative
Agent), the Borrower will pay to such Lender or such Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuer
or such Lender’s or such Issuer’s holding company for any such reduction
suffered.”

(d)Section 3.7 of the Credit Agreement is hereby amended by deleting the first
paragraph thereof in its entirety and substituting the following in its stead:

 

3

 

 

--------------------------------------------------------------------------------

 

“If (i) any Lender requests compensation under Section 3.4 or ceases to make
Eurocurrency Rate Loans or BA Rate Loans as a result of any condition described
in Section 3.2 or Section 3.4, (ii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.1, (iii) any Lender is a Non-Consenting
Lender,  (iv) any Lender is a Defaulting Lender or (v) any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.2), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to
one or more Eligible Assignees that shall assume such obligations (any of which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:”

(e)Section 11.9 of the Credit Agreement is hereby amended by adding the
following paragraph immediately after the first paragraph thereof:

“Each Lender, by its execution and delivery of the Third Amendment and its
making of its respective Revolving Credit Commitments on the Third Amendment
Effective Date, hereby (a) confirms its agreement to the foregoing provisions of
this Section 11.9 and (b) pursuant to Section 5.2(c) of the Intercreditor
Agreement, agrees to be bound by the terms of the Intercreditor Agreement as an
“ABL Secured Party” (as defined in the Intercreditor Agreement).”

(f)Amendments to Schedules.  Schedule I to the Credit Agreement shall be amended
by deleting such schedule and replacing it with the corresponding schedule set
forth on Annex I attached hereto.

3.Representations and Warranties.  The Borrower represents and warrants to the
Administrative Agent, the Collateral Agent and the Lenders that:

(a)the representations and warranties set forth in the Credit Agreement and in
each of the other Loan Documents are true and correct in all material respects
on the Third Amendment Effective Date, as if made on and as of the Third
Amendment Effective Date and as if each reference therein to “this Agreement” or
the “Credit Agreement” or the like includes reference to this Amendment and the
Credit Agreement as amended hereby (except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case they are true and correct in all material respects as of such earlier
date); provided, that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; and

(b)after giving effect to this Amendment, no Default or Event of Default exists
as of the First Amendment Effective Date.

4.Conditions Precedent.  The amendments set forth in this Amendment shall not be
effective until each of the following conditions precedent are satisfied in a
manner satisfactory to the Administrative Agent:

(a)receipt by the Administrative Agent of a copy of (i) this Amendment, duly
authorized and executed by the Borrower and each Lender and (ii) a copy of the
Guarantor Consent

 

4

 

 

--------------------------------------------------------------------------------

 

and Reaffirmation, in substantially the form of Annex 2 attached hereto, duly
authorized and executed by Holdings and each Subsidiary Guarantor (the
“Guarantor Consent and Reaffirmation”);

(b)receipt by the Administrative Agent of an amended and restated Revolving
Credit Note executed by the Borrower in favor of each Lender that has requested
a Note at least two (2) Business Days in advance of the Third Amendment
Effective Date;

(c)receipt by the Administrative Agent of all fees required to be paid
hereunder, or pursuant to an agreement between the Borrower and the
Administrative Agent entered into in connection with this Amendment, on or prior
to the Third Amendment Effective Date, and, to the extent invoiced at least one
(1) Business Day prior to the Third Amendment Effective Date, reimbursement or
payment of all reasonable out-of-pocket expenses (including, without limitation,
reasonable fees and expenses of Choate, Hall & Stewart LLP, counsel to the
Administrative Agent and the Collateral Agent) required to be reimbursed or paid
by the Loan Parties pursuant to the terms of Section 12.3 of the Credit
Agreement;

(d)receipt by the Administrative Agent of a Secretary’s Certificate from each of
the Loan Parties certifying (i) the recent passage and continued effectiveness
of resolutions, in the case of the Borrower, approving the transactions
contemplated by this Amendment and, in the case of the Guarantors, approving the
Guarantor Consent and Reaffirmation, and (ii) the incumbency of the officers
executing this Amendment and the documents delivered in connection therewith to
which such Loan Party is a party, in each case in form and substance reasonably
satisfactory to the Administrative Agent; and

(e)receipt by the Administrative Agent of a certificate of a Responsible Officer
of the Borrower stating that after giving effect to this Amendment, no Default
or Event of Default shall have occurred and be continuing, nor shall any Default
or Event of Default result from the consummation of the transactions
contemplated herein.

5.Effect on Loan Documents.  As amended hereby, the Credit Agreement and the
other Loan Documents shall be and remain in full force and effect in accordance
with their terms and hereby are ratified and confirmed by the Borrower in all
respects.  The execution, delivery, and performance of this Amendment shall not
operate as a waiver of any right, power, or remedy of the Administrative Agent,
the Collateral Agent or the Lenders under the Credit Agreement or the other Loan
Documents.  The Borrower hereby acknowledges and agrees that, after giving
effect to the Amendment, all of its respective obligations and liabilities under
the Loan Documents to which it is a party, as such obligations and liabilities
have been amended by the Amendment, are reaffirmed and remain in full force and
effect.  After giving effect to the Amendment, the Borrower reaffirms each Lien
granted by it to the Collateral Agent for the benefit of the Secured Parties
under each of the Loan Documents to which it is a party, which Liens shall
continue in full force and effect during the term of the Credit Agreement, and
shall continue to secure the Obligations (after giving effect to the Amendment),
in each case, on and subject to the terms and conditions set forth in the Credit
Agreement and the other Loan Documents.  Each entity that is listed on the
signature pages to this Amendment as a “Lender” is hereby deemed a Lender under
the Credit Agreement.

6.No Novation; Entire Agreement.  This Amendment is not a novation or discharge
of the terms and provisions of the obligations of the Borrower under the Credit
Agreement and the other Loan Documents.  There are no other understandings,
express or implied, among the Borrower, the

 

5

 

 

--------------------------------------------------------------------------------

 

Administrative Agent, the Collateral Agent and the Lenders regarding the subject
matter hereof or thereof.

7.Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.Counterparts; Electronic Execution.  This Amendment may be executed in any
number of counterparts and by different parties and separate counterparts, each
of which when so executed and delivered shall be deemed an original, and all of
which, when taken together, shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Amendment.  Any party
delivering an executed counterpart of this Amendment by facsimile or other
electronic transmission also shall deliver a manually executed counterpart of
this Amendment but the failure to deliver a manually executed counterpart shall
not affect the validity, enforceability, and binding effect of this Amendment.

9.Construction.  This Amendment and the Credit Agreement shall be construed
collectively and in the event that any term, provision or condition of any of
such documents is inconsistent with or contradictory to any term, provision or
condition of any other such document, the terms, provisions and conditions of
this Amendment shall supersede and control the terms, provisions and conditions
of the Credit Agreement.  Upon and after the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“herein”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “therein”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified hereby.

[Remainder of page intentionally left blank; signature pages follow.]

 

 

6

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

J. CREW GROUP, INC., as the Borrower

 

 

 

 

By:

/s/ Stuart C. Haselden

 

Name:

Stuart C. Haselden

 

Title:

Chief Financial Officer

 

 

 



[Signature Page to Third Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

By:

/s/ Kathleen Dimock

 

Name:

Kathleen Dimock

 

Title:

Managing Director

 

 

 

BANK OF AMERICA, N.A.,

 

as Swing Loan Lender, Issuer and a Lender

 

 

 

 

By:

/s/ Kathleen Dimock

 

Name:

Kathleen Dimock

 

Title:

Managing Director

 

 

 

[Signature Page to Third Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Ian Maccubbin

 

Name:

Ian Maccubbin

 

Title:

Assistant Vice President

 

 

 



[Signature Page to Third Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Brian Gingue

 

Name:

Brian Gingue

 

Title:

Senior Vice President

 

 

 



[Signature Page to Third Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

By:

/s/ Angela Leake

 

Name:

Angela Leake

 

Title:

Director

 

 

 



[Signature Page to Third Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

TD BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Nick Malatestinic

 

Name:

Nick Malatestinic

 

Title:

Senior Vice President

 

 

 



[Signature Page to Third Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Christopher D. Fudge

 

Name:

Christopher D. Fudge

 

Title:

Vice President

 

 

 



[Signature Page to Third Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

By:

/s/ Rebecca Kratz

 

Name:

Rebecca Kratz

 

Title:

Authorized Signatory

 

 

 



[Signature Page to Third Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

MIZUHO CORPORATE BANK, LTD.,

 

as a Lender

 

 

 

 

By:

/s/ James R. Fayen

 

Name:

James R. Fayen

 

Title:

Deputy General Manager

 

 

 

[Signature Page to Third Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

Annex I

SCHEDULE I TO

CREDIT AGREEMENT

 

Revolving Credit Commitments

Lender

Revolving Credit Commitment

Bank of America, N.A.

$70,000,000

Wells Fargo Bank, National Association

$50,000,000

HSBC Bank USA, National Association

$45,000,000

SunTrust Bank

$45,000,000

TD Bank, N.A.

$30,000,000

U.S. Bank National Association

$30,000,000

Goldman Sachs Bank USA

$15,000,000

Mizuho Corporate Bank, LTD.

$15,000,000

Total

$300,000,000

 

 

 

--------------------------------------------------------------------------------

 

Annex II

 

GUARANTOR CONSENT AND REAFFIRMATION

 

December 10, 2014

 

Reference is made to (i) the Third Amendment to Credit Agreement, dated as of
dated as of December 10, 2014, attached as Exhibit A hereto (the “Amendment”),
among the Borrower, the Administrative Agent, the Collateral Agent and each
Lender party thereto, and (ii) the Credit Agreement dated as of March 7, 2011
(as amended, amended and restated, supplemented or otherwise modified through
the date hereof, including pursuant to the Amendment, the “Credit Agreement”),
among the Borrower, Holdings, the Administrative Agent, the Collateral Agent and
each Lender from time to time party thereto.  Capitalized terms used but not
otherwise defined in this Guarantor Consent and Reaffirmation (this “Consent”)
are used with the meanings attributed thereto in the Credit Agreement.

Each Guarantor hereby consents to the execution, delivery and performance of the
Amendment and agrees that each reference to the Credit Agreement in the Loan
Documents shall, on and after the Third Amendment Effective Date, be deemed to
be a reference to the Credit Agreement in accordance with the terms of the
Amendment.

 

Each Guarantor hereby acknowledges and agrees that, after giving effect to the
Amendment, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by the Amendment, are reaffirmed and remain in full force and effect.

 

After giving effect to the Amendment, each Guarantor reaffirms each Lien granted
by it to the Collateral Agent for the benefit of the Secured Parties under each
of the Loan Documents to which it is a party, which Liens shall continue in full
force and effect during the term of the Credit Agreement, and shall continue to
secure the Obligations (after giving effect to the Amendment), in each case, on
and subject to the terms and conditions set forth in the Credit Agreement and
the other Loan Documents.

 

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed in
accordance with, the law of the State of New York.

 

[The remainder of this page is intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Consent to be executed as
of the date first above written.

 

CHINOS INTERMEDIATE HOLDINGS B, INC.

J. CREW OPERATING CORP.

J. CREW INC.

J. CREW INTERNATIONAL, INC.

GRACE HOLMES, INC.

H. F. D. NO. 55, INC.

MADEWELL INC.

J. CREW VIRGINIA, INC.

 

 

 

By: _____________________________

Name:

Title:  

 

 

[Guarantor Consent and Reaffirmation Signature Page]

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Third Amendment to Credit Agreement

 

See Attached.

 

 